Citation Nr: 0602706	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to service connection for claimed chloracne.  

2.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to December 
1976.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Action Ribbon and 
Purple Heart Medal.  

In April 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  

In September 2004, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  



FINDINGS OF FACT

1.  The veteran is not show to have manifested chloracne in 
service or for many years thereafter.  

2.  The currently demonstrated skin changes described as 
being due to chloracne are shown as likely as not to be due 
to Agent Orange exposure in the Republic of Vietnam during 
his combat service.  

2.  Since service connection became effective October 11, 
2000, the service-connected PTSD is shown to been productive 
of serious symptomatology with deficiencies in most areas; 
total social and industrial inadaptability due the service-
connected PTSD is not demonstrated.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by chloracne is due to exposure to 
herbicide agents that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for the assignment of an initial rating in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 including Diagnostic 
Code (DC) 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2003 and January 2005, the RO and 
the RO notified the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO also informed the veteran that in order to establish 
an increased evaluation for a service-connected disability, 
the evidence had to show that such disability had gotten 
worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that the VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish 
the VA any other information or evidence in the veteran's 
possession that pertained to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial rating decision in 
January 2002.  Nevertheless, any defect with respect to the 
timing of that notice would constitute no more than harmless 
error.  

Indeed, the foregoing letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the Statement of the Case (SOC) issued in February 2003; the 
Supplemental Statements of the Case (SSOC's), issued in 
December 2003 and August 2005; and a copy of the Board's 
September 2004 remand notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  In fact, the SOC and the August 2005 SSOC 
set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Finally, the Board notes that since the initial rating 
action, the veteran has continued to actively participate in 
the development of his appeal.  For example, he testified at 
his April 2004 hearing before the undersigned Veterans Law 
Judge, and reported for a VA examination in August 2005.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims.  

In this regard, the Board notes in its January 2005 letter 
that the RO specifically requested that the veteran provide 
medical documentation from the public employees retirement 
association evaluation for the service-connected PTSD.  The 
RO informed the veteran that if he wished it to obtain such 
documents, he should complete and return the attached VA Form 
21-4142.  The veteran did not respond to that request.  

During VA outpatient treatment in April 2004 and January 
2005, the veteran reported that his application for Social 
Security disability benefits had been approved and that he 
was receiving such benefits.  Those VA treatment records were 
associated with the claims folder in August 2005.  

In its January 2005 letter, the RO specifically noted that 
the VA was responsible for getting evidence from Federal 
agencies such as the Social Security Administration.  

However, the veteran did not identify the fact that he was 
receiving Social Security disability benefits or that any 
records associated with those benefits were relevant to his 
claim.  Accordingly, such records have not been requested for 
inclusion in the claims folder.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
service connection for chloracne and entitlement to an 
increased rating for PTSD.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  


II.  The Facts and Analysis

A.  Chloracne

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For certain disorders, such as chloracne, service connection 
may be presumed when the evidence shows that the veteran was 
exposed to Agent Orange in service and that such disorder had 
it onset to a degree of 10 percent during the year following 
the last date of that exposure.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Although the veteran is presumed to have been exposed to 
Agent Orange during his service in the Republic of Vietnam, 
chloracne was not clinically reported until August 2005, when 
the veteran underwent a VA dermatologic examination.  

Inasmuch as that was many years after the veteran was exposed 
to Agent Orange, service connection cannot be granted on a 
presumptive basis.  Such a finding, however, is not 
dispositive of the issue and does not end the inquiry.  

Even if service connection for chloracne is not warranted on 
a presumptive basis, that does not preclude the veteran from 
showing a direct link between that disorder and service.  See 
Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Following the August 2005 VA examination, the examiner stated 
that the diagnosis of chloracne could very well have resulted 
from the veteran's exposure to herbicide agents such as Agent 
Orange.  

The reports from the veteran and his wife (see, e.g., the 
transcript of the April 2004 hearing) also support the claim.  
As lay persons, they are qualified to report on matters which 
are capable of lay observation.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds in this regard that the evidence shows that a 
chronic skin disability diagnosed currently as chloracne as 
likely as not was due to Agent Orange exposure during his 
combat service in the Republic of Vietnam.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted in this case.  



B.  PTSD

The veteran also seeks an initial rating in excess of 70 
percent for his service-connected PTSD.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, DC 9411.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating is warranted when there total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

By a rating action in January 2002, the RO granted the claim 
of service connection for PTSD.  The RO assigned a 70 percent 
rating, effective on October 11, 2000.  That action was an 
initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, the evidence shows that since March 2000, the 
veteran has been followed by VA for PTSD.  It also shows that 
in November 2000, he underwent a VA psychiatric examination 
for compensation purposes.  

Such evidence discloses that the veteran's PTSD is manifested 
primarily by anger, anxiety, depression, intrusive memories, 
and difficulty sleeping.  It is generally productive of 
severe impairment; and, indeed, the VA examiner and the VA 
health care providers have most often assigned a GAF of 50 
which is consistent with serious psychiatric symptomatology.  

GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130 (2002).  

A GAF score of 55 - 60 indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 'Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996)).  In his concurring opinion in Brambley v. 
Principi, 17 Vet. App. 20 (2003), Judge Steinburg noted that 
a GAF of 40 signifies considerably greater occupational 
impairment than a GAF of 50.  

During his hearing in April 2004, the veteran testified that 
he was not oriented to time and experienced impaired thought 
processes, hallucinations, memory deficits and difficulty 
communicating.  

However, despite the serious symptomatology associated with 
his PTSD, the evidence is generally negative for objective 
findings of gross impairment in the veteran's thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; homicidal or 
suicidal ideation; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives or his own name.  

In fact, the report of his psychiatric treatment in October 
2004 shows that the veteran has been elected president of an 
association, a position which he acknowledges requires a 
great deal of work.  

In any event, the evidence does not show that the veteran's 
service-connected PTSD is productive of total occupational 
and social impairment.  

Rather, it more nearly reflects deficiencies in most areas 
and is contemplated by the current 70 percent evaluation.  
Accordingly, an increased rating is not warranted.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected PTSD have been generally 
consistent since October 11, 2000, the date that service 
connection and the 70 percent rating became effective.  
Accordingly, there is no basis to invoke the principle of 
staged ratings.  

Finally, the Board notes that the veteran has been granted a 
total rating based on individual unemployability due to 
service-connected disability, effective beginning on July 26, 
2003.  



ORDER

Service connection for chloracne is granted.  

An initial rating in excess of 70 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


